ORDER

PER CURIAM.
AND NOW, this 16th day of October, 2012, in response to the Application for Relief, it is noted that an order was entered by this Court on April 3, 2009 directing the Court of Common Pleas of Philadelphia County to docket Petitioner’s notice of appeal as that notice had been timely filed. See 153 EM 2008. The lower court has failed to comply with that order.
*139The lower court is now DIRECTED to docket Petitioner’s notice of appeal within seven days of this order. The lower court is further directed to send notice of that docketing to the parties and the Superior Court on the same day that the notice of appeal is docketed. Additionally, on the same day the notice of appeal is docketed, the lower court shall send notice to our Court of the docketing.
Additionally, the Prothonotary is DIRECTED to serve this order on the District Attorney. The District Attorney shall inform this Court, within 10 days of this order, whether the District Attorney has received the notice of docketing.
Jurisdiction of this Miscellaneous Docket filing is RETAINED pending this Court’s receipt of notice that Petitioner’s notice of appeal has been docketed.